Citation Nr: 0923959	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-31 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether a VA Form 9 (Appeal to Board of Veterans' Appeals) 
addressing the claims for service connection for 
posttraumatic stress disorder (PTSD), depression, and 
infertility, received on April 25, 2007, was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision letter issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.

In a December 2009 rating decision, the RO granted service 
connection for PTSD due to sexual assault with recurrent 
chronic major depressive episodes.  A 100 percent evaluation 
was assigned as of April 25, 2007.  At her April 2009 Travel 
Board hearing, the Veteran raised the matter of whether an 
earlier effective date for this grant was warranted.  The 
Board refers this matter back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The Veteran was notified of the unfavorable rating 
decision denying service connection for PTSD, depression, and 
infertility on November 22, 2005, and, on February 8, 2007, 
the RO issued a Statement of the Case addressing these 
claims, along with a letter explaining her appellate rights 
and responsibilities; her VA Form 9, however, was not 
received by the RO until April 25, 2007.

2.  The Veteran did not make a request for an extension of 
the 60-day time limit for the filing of a Substantive Appeal 
prior to the expiration of that time limit.


CONCLUSION OF LAW

The VA Form 9 addressing the claims for service connection 
for PTSD, depression, and infertility, received on April 25, 
2007, was not timely filed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.302, 20.304, 20.305 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or another 
correspondence containing the necessary information.  If the 
SOC or any prior Supplemental Statement of the Case (SSOC) 
addressed several issues, the Substantive Appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the SOC and any prior SSOC.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or an 
SSOC which is not specifically contested.  Proper completion 
and filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202.  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  The date of 
mailing of the SOC will be presumed to be the same as the 
date of the SOC, and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. 
§ 20.302(b)(1).

Also, except in the case of simultaneously contested claims, 
if (i) a claimant submits additional evidence within one year 
of the date of mailing of the notification of the 
determination being appealed, and (ii) that evidence 
requires, in accordance with § 19.31 of this title, that the 
claimant be furnished an SSOC, then the time to submit a 
Substantive Appeal shall end not sooner than 60 days after 
such SSOC is mailed to the appellant, even if the 60-day 
period extends beyond the expiration of the 1-year appeal 
period.  38 C.F.R. § 20.302(b)(2); see also 38 U.S.C.A. § 
7105(b)(1) and (d)(3); VAOPGCPREC 9-97 (Feb. 11, 1997).  
Where an SSOC is furnished, a period of 30 days from the date 
of mailing of the SSOC will be allowed for response.  The 
date of mailing of the SSOC will be presumed to be the same 
as the date of the SSOC for purposes of determining whether a 
response has been timely filed.  Provided that a Substantive 
Appeal has been timely filed in accordance with paragraph (b) 
of this section, the response to an SSOC is optional and is 
not required for the perfection of an appeal.  38 C.F.R. 
§ 20.302(c).

An extension of the 60-day period for filing a Substantive 
Appeal, or the 30-day period for responding to an SSOC, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the Substantive Appeal or the 
response to the SSOC.  The request for extension must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another Department of 
Veterans Affairs office.  A denial of a request for extension 
may be appealed to the Board.  38 C.F.R. § 20.303.  Except as 
provided in 38 C.F.R. § 20.302(b), the filing of additional 
evidence after receipt of notice of an adverse determination 
does not extend the time limit for initiating or completing 
an appeal from that determination.  38 C.F.R. § 20.304.

In computing time limits, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by the 
Department of Veterans Affairs. In calculating this 5-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  This is commonly known as VA's "mailbox rule."  
38 C.F.R. § 20.305(a).  In computing the time limit for 
filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation.  38 C.F.R. § 20.305(b).  

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

In this case, the Veteran was notified of the unfavorable 
rating decision denying service connection for PTSD, 
depression, and infertility on November 22, 2005.  Her timely 
NOD was received by the RO in October 2006, and, on February 
8, 2007, the RO issued a SOC addressing the three noted 
claims, along with a letter explaining her appellate rights 
and responsibilities. 

A February 16, 2007 Report of Contact indicates that the 
Veteran spoke with an RO employee and was requested to 
provide details of an in-service PTSD stressor.  It appears 
that the Veteran initiated the call, as the VA employee 
described identifying herself "to the caller," and the 
Veteran also reported during her April 2009 hearing that she 
initiated the call.  The employee noted the following:

Veteran has appeal in process.  She has 
the form 9 and states that she has 
provided all the information she has.  
She thinks we have all the information to 
substantiate her claim.  She is trying to 
locate a fellow service woman to make a 
statement.

The claims file contains two submissions from the Veteran, 
both date-stamped by the RO as having been received on April 
25, 2007.  The first is a hearing request dated February 22, 
2007.  The second is a VA Form 9 dated March 28, 2007.  Both 
also have an unidentified "received" date stamp of April 
12, 2007 in addition to the later RO date stamp.  During the 
April 2009 hearing, the Veteran's representative confirmed 
that the earlier date stamp was that of her veterans service 
organization.  The Veteran's representative further noted at 
the hearing that "there were some administrative problem 
with the mail runs" at the field office at the VA medical 
facility in American Lake (Tacoma), Washington and delays in 
getting mail from the field office to the Federal building in 
Seattle.  The Veteran indicated that she mailed her 
submissions to her representative.

In August 2007, the RO notified the Veteran that her VA Form 
9, received on April 25, 2007 was untimely and that the 
submission received on that date would be considered a 
request to reopen a previously denied claim.  The Veteran's 
present appeal arose from this determination.

As noted above, the RO has since granted service connection 
for PTSD with recurrent chronic major depressive episodes, 
with the Veteran nevertheless pursuing this timeliness appeal 
in furtherance of receiving an earlier effective date for the 
grant of a 100 percent evaluation for her disorder.  It is 
not entirely clear from the record whether she has intended 
to pursue this appeal with regard to the infertility issue, 
but, absent any clear indication of a withdrawal of this 
issue from appeal, the Board will presume that it remains 
part of the appeal.  

In reviewing the evidence of record, the Board finds no 
indication of a VA Form 9 or equivalent submission from the 
Veteran that was received by the RO prior to April 25, 1997.  
The only communication between the Veteran and the RO during 
the period between February 8 and April 25 of 2007 was the 
February 2007 Report of Contact, which does not indicate that 
the Veteran clearly expressed an intention to perfect her 
appeal.  Rather, it was merely noted that she had an "appeal 
in process" and possession of a VA Form 9, without any 
indication of whether she would take the next step of 
submitting the VA Form 9.  

Given the earlier unidentified date stamps on the two 
submissions from the Veteran and her credible testimony that 
she furnished these submissions to her representative's 
American Lake field office, it appears that both documents 
were in the possession of her representative for some period 
of time before being received by the RO.  The fuller 
description of this set of circumstances, however, at the 
hearing does not change the fact that the RO did not receive 
either document until April 25, 2007.  See Anderson v. Brown, 
9 Vet. App. 542, 547 (1996) (citing Brown v. Brown, 8 Vet. 
App. 40 (1995) for the proposition that, by filing a VA Form 
21-22, an appellant authorizes a service representative to 
act on his or her behalf and is bound by the acts of the 
service representative); see also 38 C.F.R. § 20.602.  

A further assertion from the Veteran concerns the 
applicability of the "mailbox rule" of 38 C.F.R. § 20.305 
in this case.  This rule does warrant consideration insofar 
as the postmark of the Veteran's Substantive Appeal is not of 
record.  The Board notes, however, that the length of time 
from February 8 to April 25 in 2007 was 76 days.  Even when 
applying the "mailbox rule," and taking into account two 
weekend days (April 21 and 22), there would still be a 
passage of 69 days, well in excess of the 60-day response 
period required by 38 C.F.R. § 20.302(b)(1).  Moreover, while 
the Veteran's representative cited to "a holiday in there" 
during the April 2009 hearing, the Board must point out that 
the only holiday in April 2007, Easter Sunday, fell on April 
8.  In short, the VA Form 9 was untimely even with 
application of the "mailbox rule."  

The Veteran's representative also argued that "if there was 
a piece of evidence to be found," the 60-day clock should be 
set again.  In this case, however, the Veteran submitted no 
evidence between February 8 and April 25 of 2007, and there 
was no basis for the issuance of an SSOC.  As such, 38 C.F.R. 
§ 20.302 and VAOPGCPREC 9-97 (Feb. 11, 1997) do not apply in 
this instance.

The final question for the Board is whether there was "good 
cause" to support an extension of the Veteran's appeal 
period.  She testified at her April 2009 hearing that she 
went through a great deal of difficulty in early 2007, 
including having multiple medical appointments for diabetes 
mellitus, dealing with her father's declining health as a 
full-care provider, and experiencing recurrent PTSD 
symptomatology.  She did confirm receipt of the February 2007 
SOC.  The Board observes, however, that a request for an 
extension of the 60-day period must be in writing and must be 
made prior to expiration of the time limit for filing the 
Substantive Appeal.  In this case, however, no such request 
was made during the noted time period.  

As a final matter, the Board notes that this case is readily 
distinguishable from Percy v. Shinseki, No. 05-2961 (U.S. 
Vet. App. Apr. 17, 2009), in which the United States Court of 
Appeals for Veterans Claims (Court) determined that VA may 
waive any issue of timeliness in the filing of the 
Substantive Appeal, either explicitly or implicitly, and is 
not required to close an appeal for failure to file a timely 
Substantive Appeal.  In Percy, however, the RO certified the 
issue in question to the Board on appeal.  In the present 
case, it is the question of the timeliness of the appeal that 
has been certified to the Board.  Accordingly, the recent 
Percy decision does not affect the outcome in this matter.

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the February 8, 2007 SOC or within the 
remainder of the one-year period following the date of 
notification of the determination being appealed.  
Accordingly, the appeal is dismissed. 


ORDER

The appeal is dismissed.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


